 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Counsel further contends that "post-contract 8(a)(2) conduct of Re-spondent Sinko renders the contract invalid." It is not clear whether he wouldcontend this to be so based upon the postcontract unfair labor practices which Ihave found.Since said unfair labor practices could not have affected Local 18'smajority status at the time the contract was executed and afford no basis forconcluding that, as a result thereof,Local18 should not have been permitted tocontinue as the bargaining representative of Respondent'semployees,Ifind nomerit in the contention that the contract be considered invalid.Uponthe basis of the foregoing finding of fact and upon the entire record inthe case, I make the following-CONCLUSIONS OF LAW1.TheRespondent is engaged in commerce within the meaning of the Act2.Local 18 and District 50 are labor organizations within the meaning of theAct.3.General Counsel has failed to sustain the burden of proof of the allegationthat Local18 did not represent an uncoerced majority of Respondent's productionand maintenance employees at the time Respondent and Local 18 entered into theircollective-bargaining agi cement ofAugust 30, 1961.4.General Counsel has failed to sustainthe burdenof proof with respect to allallegations of unfair labor practices in the complaint,except as noted in the nextfollowing paragraph.5.By requiring employees Barbara Brown, B. C. Kemp, Estelle Roberson, andJuanita Kirsch,as a condition of their employment,to become members of Local 18prior to the date such membership was required by the terms of the aforesaid col-lective bargaining agreement,Respondent discriminated against said employees inviolation of Section 8 (a) (3) and(1) of the Actand unlawfully assisted Local 18 inviolation of Section 8(a)(2) and(1) of the Act.[Recommended Order omitted from publication.]Painters District Council No. 4, Brotherhood of Painters, Deco-rators&Paperhangers of America,AFL-CIO [The ColonialPainting Company, Inc.]andJohn J. Pike.Case No. 3-CB-704.October 28, 19(14DECISION AND ORDEROn July 9, 1964, Trial Examiner Eugene E. Dixon issued his De-cision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.Thereafter, the Respondent filed exceptions to the Trial Ex-aminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Trial149 NLRB No. 24. PAINTERS DISTRICT COUNCIL NO. 4, ETC.221Examiner's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the Board hereby adopts as its Order, the RecommendedOrder of the Trial Examiner and orders that Respondent, PaintersDistrict Council No. 4, I3rot llerhood of Painters, Decorators & Paper-hangers of America, AFL-CIO, its officers, agents, and representa-tives, shall take the action set, forth in the Trial Examiner's Recom-mended Order.IThe section of the Trial 1,:vuniner's Decision entitled "The Remedy" is herebyamendedby deleting the words "as set forth abmefrom the third sentence of that section andsubstituting therefor the following."by payment to him of a sum of money equal to thatwhich he normally would have earned as wages from July 16, 1963,to a date 5 days afterRespondent serves on The Colonial Painting Company, Inc., written notice that it has noobjection to the hiring of John J 1111:e, less his net earnings during said period."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding,brought under Section 10(b) of theNationalLaborRelationsAct, as amended(61. Stat. 136),hereincalled the Act,was heardbefore TrialExaminer Eugene E. Dixon at Buffalo,New York, onDecember16 and 17,1963.The complaint,dated November8, 1963, and amended at the hearing, wasbased on chargesfiled August 29, 1963, andwas issuedby theRegional DirectorforRegion 3 (Buffalo,New York)on behalf oftheGeneral Counsel of theNationalLaborRelationsBoard(hereincalledtheGeneralCounsel and theBoard).Italleged that Respondent had engaged in unfair labor practices pro-scribed bySection 8(b)(1)(A) and (2) of theAct. Insubstance the complaintalleged that Respondent pursuant,to an exclusive job referral practice and ar-rangementwith the ColonialPainting Company,Inc., refused to approve,clear, orrefer John J.Pike for employment because of his nonmembership in Respondentand caused and attempted to cause Colonial to refuse to hire Pike thus discriminat-ing against him within the meaning of Section 8(a)(3) oftheActand therebyviolating Section8(b) (1) (A) and (2) of the Act.In its duly filed answer Respondent denied the commissionof any unfair laborpractices.Upon the entirerecord andfrom my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.THE EMPLOYER'S BUSINESSThe ColonialPainting Company,Inc., is a corporation duly organized underand existingby virtue ofthe laws of the StateofMaryland.At all timesmaterialithas maintained its principaloffice andplace of businessin the Cityof Baltimoreand has been engaged in the performance of a subcontract at Buffalo,New York,where it provided painting and related servicesfor the north and south GrandIsland bridge.During theyearpreceding the issuance of the complaint theEmployer, inthe course and conduct of its business operations,performedservicesvalued in excess of$300,000, $50,000 of whichwere performed in States other thanthe State of Maryland.The ColonialPainting Company,Inc., at all times mate-rialherein has been an employer engaged in commercewithin themeaning ofSection 2(6) and(7) of the Act. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt.THE LABOR ORGANIZATIONPainters Distiict Council No. 4, Brotheihood of Painters,Decorators&Paper-hangeis ofAmci ica,AFL-CIO, at alltimesmaterial herein has been a labororganization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The exclusivehiring arrangementBefore starting the Grand Island job, Colonial's Job Superintendent Stokes anditsPresident Biodsky "checked"with Respondent'sBusinessManager James Wol-ford to see if the latter could supply Colonial with "local men to do the job."Wolford agreed to do so.While Stokes testified that he did not think there wasany mention at this time about the Union being "the exclusive source for gettingmen on this job," he also testified that although Colonial did not have a contractwith Respondent, it was "a union contractor"and thus abided by the Union'srules.Accoidingly, in this meeting withWolford they discussed union mattersincluding the Union's welfare and pension funds. Stokes also testified that thereason he preferred to get his men through the union hall was so that he "wouldnot be plagued with people coming on the job directly seeking work."According to Stokes' further testimony, when he needed men he was supposed tomake his request through the job steward or directly to Wolford and the menwould be supplied.When asked(on direct examination)if "there was any more tothis agreement"Stokes answered,"No, other than as long as they was clearedthrough the hall.Of course,that I had nothing to do with.As long as I askedformen,they came on the job." Stokes further testified in substance that it wasagreed between him and Wolford that Stokes would not hire anyone who had notfirst obtained prior clearance from the Union.'In his testimony Wolford denied ever giving "such a document as a slip signedby [him] ... to an employee for work out there."Thereafter he was immediatelyconfronted with a refeiral slip to Colonial that he had given to one Richard Jordanwhich he described as "nothing but something introducing a painter to a certainjob,which in some instance"he gives to an employer.Wolford also denied givinga referral slip to Paul Wilson for the Colonial job. I credit Wilson'scontrarytestimony.Respondent attempts to avoid any finding that there was an exclusive hiringarrangement between it and Colonial on the basis,among others,that there werethree hires (Rudy Haidy, Henry Cotton, and the Charging Party, John J. Pike)which were made without the benefit of referral slip from the Union.2 As to this,the evidence is as follows:Stokes testified thatWolford had told him that Rudy Hardy would be the jobsteward.3OnJuly 5 (the day Hardy was to have reported)4when Hardy did notshow up Stokes hired Henry Cotton who was there with two otherapplicants.I In this connection the questions and answers in the record appear as follows:Q (By Mr. CowaN)Did he say anything to you during this conversation with re-spect to your request for a slip that the men bring a slip out, did Mr. Wolford?A.Well,we kind of agreed on that.Q What do youmean by agreed'A. Agreed thatinstead of having men,if they came out not knowing what day Icould put anymen to work, would be best to go back to the hall and contact themthrough the hell and if they came out,rwould tell them to get a slip and that wayIwould know they came through the hall.There was no specific denial by Wolford of this testimony;I credit Stokes here.2 These 3 were the only ones out of some 25 litres by Colonial that the record shows werehired without the benefit of a referral slip.3The practicewas for the first painter hired to become the steward.4Hardy reported a day or two after this (without a referral slip) and acted as the jobsteward until lie was discharged a few weeks later It Is clear and I find(on the basis ofWolford's undenied statement to Stokes thatHardywas to be the steward on the job andhis comment to Stokes,as will appear,that the latter had made a commitment to Hardy)that regardless of his appearance at the job without a referral slip from the Union, he wasin fact referred to the job by the Union PAINTERSDISTRICT COUNCIL NO.4, ETC.223Stokes needed one man at this time and since "there was no way [he] could contact[Wolford] at that late hour in the day" he told the three he would take one ofthem.Thereafter, apparently on the same day that he hired Cotton, Wolford came outto the job and wanted to know why Stokes had put Cotton to work, and asked ifStokes knew that Cotton did not belong to the Union. Stokes explained that "theman that was supposed to show up never showed" so needing a man he tookCotton.Stokes further explained to Wolford that Cotton had told him he had"worked on the other bridge" and Stokes "had taken it for granted the man hada book" and thus was in good standing with the Union. Stokes further toldWolford, "If you want to knock the man off go ahead." But Wolford "never told[Stokes] he would knock the man off or have him taken off the job."About this incident Cotton testified as follows: The day he was hired by Colo-nial,Respondent's AssistantBusinessManager Carroll and Wolford came out to thejob.Wolford was excited.He told Stokes that "when a contractor do come outof town, the men that he hire on the job, he is supposed to hire them through theUnion and he also told Mr. Stokes that no one suppose to be hired on the jobunless they come in there and they suppose to have a slip when they do come outthere ...."Wolford also told Stokes that Cotton was not a book man.5Carrolltold Stokes that "Wolford had had trouble like that before, contractors coming outof town. They just hire men."-In his direct testimony Wolford was asked if he had had a conversation "withanybody while you were at the bridge site about Mr. Cotton."And. his answerwas, "No, sir, I didn't, with anybody, no sir."He was then asked if he had heardStokes testify about his having spoken to Stokes about Cotton and he answered,"Yes, I spoke to, Mr. Stokes about it." He then asked what was said about Cottonon this occasion and he answered as follows:Oh, I- think I told Mr. Stokes at that time that when the Grand Island bridgewas being completed by the Long Island Painting Company6 that he hadmade commitments to notify Mr. Hardy, Mr. Jenkins and those people to gotowork there and I reminded Mr Stokes these people were waiting for hiscall and I think this is all I told him about he had told these people that theywere asking to go to work. That is all I told Mr. Stokes. Thatisall I said.To the extent, if any, that there was any denial in Wolford's testimony of theforegoing testimony of Stokes and Cotton I credit the latter two.On this basisand on the record as a whole including the evidence as to Pike's relationship toRespondent vis-a-vis his employment by Colonial (as willappear) I find that therewas an exclusive hiring arrangement and agreement in effect between Colonialand Respondent covering the Grand Island bridge job.B. The causing of discrimination against PikePike was a member of a Boston local of Respondent Union who had worked inthe Buffalo area in the past.As a result he and Wolford were acquainted, havinghad controversies in-connection with Pike's conduct as a foreman on more than oneoccasion.These occasions were marked by mutual animosity and involved physi-cal encounters between the two7 or threats of them.About his employment and subsequent termination by Colonial, Pike testified asfollows: In July of 1963 he finished a job in Massachusetts and came to Buffalo tolook for work.There, knowing that Colonial had the contract to paint the GrandIsland bridge, he went out on the job on July 16 and asked Stokes "if he wasgoing to do any hiring, and he said he would be very shortly." Stokes thenasked if he had had any experience at sand plasting or painting bridges. Pikeanswered, "Yes, sir, for twenty years."About that time a Colonialforeman came6It appears that Cotton was in the process of paying his initiation fee and had not yetachieved the status of a full member but was working out of the Union as a permit man.6 The painting contract for the Grand Island bridges had originally been awarded to acontractor that had been unable to perform-it and it was then awarded to Colonial."According to Pike's testimony Wolford was the aggressor on these occasions and de-liberately attacked him with little or no justification.Wolford's version would have onebelieve that despite ample provocation his actions were largely in self-defenseI am in-clined to believe that regardless of the background circumstances, Pike's version is nearerthe truthIn this connection it is interesting to note that Wolford had done some fightingin the ring 224DECISIONSOF NATIONALLABOR RELATIONS BOARDup who recognized Pike.He told Stokes,"Hell, I know Pike; we worked togetherfor a long time.He would be a good man on this job." With this informationand learning that Pike had belonged to the Union since 1954, Stokes told Pike to"Go get a slip from Mr. Wolford and come to work Friday."Pike then went to the union hall. There he showed Wolford his book andasked if there was any work around.Wolford said theie was not. Pike then toldWolford, "I have got a job if I can get a slip from you."Wolford asked whereand Pike told him it was on the Grand Island bridge.Wolford said,"I have gotmy own men waiting and furthermore,you don'tbelong to this union.You wouldhave to clear in heie." Pike told Wolford that he would do so.Pike then took the necessary steps to clear his book from his Massachusetts localinBuffalo.By the end of July this had been accomplished. Thereupon Pike,armed with his clearance,searched out Wolford and told him, "I am a member ofthisunion now.How about going to work?"When Wolford answered thattheie was no work around Pike said, "Well,I know that I have still got a job withMr. Stokes if I can get permission from you to go out there."ButWolfordrefused to give him a ieferial slip.On August 6 Pike went out to see Stokes and told him that he had cleared intothe Buffalo local but that Wolford would not give him "the slip necessary for[him] to cone to work." Stokes told Pike that he would call Wolford and see ifhe "could put [Pike] on"and that he would get in touch with PikeThat nightStokes called him and arranged to meet him the following night.They met asscheduled and Stokes made several unsuccessful efforts to reach Wolford by tele-phone.Finally Stokes told Pike that Wolford was coming out to the bridge thefollowing day and that he would talk to Wolford to see if he would "let[Pike] goto work "He also told Pike to cone to work the following Friday.Pike report-ed as told, starting to work for Colonial as foreman of the sandblasting crew.Pike worked for Colonial in this position until August 28.About 11 -30 thatmorning as he started walking toward one of the sandblasting machines he sawStokeswalking toward him on the bridge in the company of three union offi-cials-Wolford,Carroll,and an International representative by the name of Gude-kunst.Stokes and Gudekunst stopped a little way behind but Carroll and Wolfordwalked up to hiin.Wolford said, "I see one of my boys got you, you SOB." 8Pike said that he was not going to discuss anything there, that he had a jobto do and went over to Gudekunst and Stokes and said to Gudekunst,"For GodSake, get this guy to leave me the hell alone." Some other comments were madeback and forth and Gudekunst said, "This is the same damn thing as we had onOhio Street,and I am getting sick of it."ThenWolford accused Stokes ofhaving nothing but scabs working for him and the Company of not paying intothe welfare fund and said that he was going to bring Stokes,Pike,and ColonialPainting Company "up on charges for discrimination."Pike told Wolford, "Youcan bring me up on any charges you want to, what ever time you want to whenI get off this hi idge,you tried everything to keep me off this job,but Stokes wasgood enough to hire me and I am going to stay here."At this point Wolford knocked him down. Pike got up and started to walkaway and Wolford attacked him again.This time they apparently both wentdown with Wolford on top of him.He heard someone say, "For God sakes,Jimmy, let go before you kill him."Then Stokes, Gudekunst,and Carroll pulledWolford off him.At this point he walked over towards his compressor and heheardWolford holler to Stokes,"You get that SOB off this bridge or you willnever finish painting it." 9As the union men started to walk away Stokes came over to Pike and said, "Pike,1 am sorry,there is no hard feelings,I got to lay you off or we'll never finish thisbridge."When Stokes gave him his check he told Pike,"If I was you,Iwouldcertainly have that man arrested."Two days later Pike went back to the job andtold Stokes he needed a job badly and asked if he could give him a job doinganything.Stokes told him that he did not dare give him a job at anythingbecause he was afraid of the charges that Wolford was going to bring againsttheCompany and him. The following Wednesday when he had received thecheck for the balance of his pay from Stokes he again asked how his chances werefor getting back on the bridge but Stokes said, "No, I am sorry.I just don't dareto put you back to work. I would certainly like to, but I don't dare.""Ilewas referring to the fact thatone of the paintersby the name of Vargas hadpunchedhint in the mouthearlier thatmorninggThere wasno mention of this commentin Pike's affidavit about thisincident. PAINTERS DISTRICT COUNCIL NO. 4, ETC.225About Pike's hiring and employment Stokes testified as follows:When Pike firsttalked to him about a job he told Pike that he was not doing any hiring but waswaiting for final authorization to start the job and was doing temporary preparationwork.He did say, however, that he would be hiring men. He also testified thatwhen Pike applied for a job he indicated that he would take anything and did not"particularly"want a foreman's position.When Stokes learned that Pike's unionbook was out of Boston (after having asked Pike if he belonged to the Union) Stokes"told him the best thing for him to do is straighten his book up " Stokes told Pikethat if he got cleared, as he hired men he "probably could take him on." Before heleft,Pike told Stokes where he could be contacted.Several days before August 9 (the date that Pike started working for Colonial)Stokes had made the decision to hire Pike. So he called Pike and asked to meethim at the Tudor Arms Bar. There he told Pike (when he learned that Pike wasstillwithout a job and that his book was all cleared) that he wanted him to goto work the following day as the sandblasting foreman.He also told Pike that hewas going to contact the Union and inform Wolford of the hiring.The next dayWolford came out to the job and when he was informed that Pike was being hiredas sandblasting foreman he did not object. He did say however, "Pike will onlycause you trouble.He will try to undermine the job and run your job for you "As to what happened on August 28 between Wolford and Pike on the bridge,Stokes' testimony (as it was elsewhere in the record) seemed purposefully vagueand obscured.Nevertheless it appears from Stokes' testimony that Wolford andPikewere arguing "profusely."While claiming not to have seen "the actualblows that took place," Stokes testified that he heard Pike say "get him off of me,"so he naturally "grabbed hold of Wolford to keep him from going to Pike" andheld on to him trying "to calm him down "This all happened just before lunch.During the lunch period Stokes told Pike that he had to do the job and could notafford to have trouble on it from Pike, Wolford, or anyone else. Since Pike had"complained about his elbow being sore" he told him, "I think the best thing youcould do is to go to the hospital and have your elbow X-rayed. If your elbow ishurt, then you could get compensation."Pike said, "I got to work " Stokes said,"I can't use a man that can't work." So he told Pike that "being his arm was hurt,itwas best for him and everybody concerned" that he leave the jobStokes alsodenied in his testimony that he was asked or told in any way by Wolford or anyother of Respondent's officials to discharge Pike.A few days later Stokes met Pike at the Tudor Arms Hotel to give him hischeck.At that time Pike asked Stokes to let him come back to work "as a painteror sandblaster, it didn't matter."Stokes further testified "of course I needed aforeman at that time, whether Pike ever asked me to go back to work, I couldn'ttruthfully say, but at that time after all the trouble had happened, I figured itbest at that time for Pike not to be on the job because there might be other menthat wanted to create trouble with him, so I thought it was best for the job andeverybody concerned, he could stay away." All this he told to Pike.The relevant testimony by Wolford about the Pike matter was as follows:About July 18 or 19 Pike came to the union hall, presented his union book, and saidhe wanted to clear in. Pike indicated he was going to stay in Buffalo andworkWolford told Pike he could not accept the book because it did not have aclearance card.Pike asked what procedure was necessary to get the clearancecard and Wolford explained what the procedure was.There was no conversationat that time about a slip for Pike for employment.Wolford next saw Pike about July 26 and 27 after he got his book back fromBoston.Pike apparently proffered his clearance card and book to Wolford at thattime who said that he could not accept them because it was the duty of the financialsecretary to do so.Wolford told Pike there was a meeting scheduled for August2 and that he should dispose of the matter at that time.In the week preceding August 12 Wolford went to the Grand Island job wherehe was informed by Stokes that Pike was being hired as a foreman. Wolford toldStokes, "Mr Stokes, all I have to say is this: I want no problem on this job. Idon't want no,^Saturday work, straight time. I want everyone's welfare and hospi-talization reported, and I want the prevailing wage rate paid in accordance withState laws.I don't want no deviation from that whatsoever."Stokes assured himthat "All of this would be complied with and there would be no problem on thejob." In this connection Wolford had also mentioned to Stokes the previous prob-lems he had had with Pike.7 70-0 7 6-6 5-v o f 149-16 226DECISIONS OF NATIONALLABOR RELATIONS BOARDAs for the August 28 incident on the bridge, Wolford testified that he, Carroll,and Gudekunst went out to the jobsite to investigate a complaint they had receivedfrom Vargas. There they asked Stokes why, when the day before he had agreedto take Vargas back,10 Pike had intercepted him and abused him and told him thathe would be removed from the job. Stokes said he did not know what hap-pened.He said he did not see Vargas and that all he knew was that Pike had cometo him and claimed that Vargas had hit him for no reason at all.Thereupon Wolford and Carroll went down to ask Pike about his version. Piketold him that Vargas had hit him for no reason at all. Wolford said, "Mr. Pike,I told you I wanted no trouble on this job, already you are on the job a period oftime and already you are involved in fisticuffs with Mr. VargasWolfordwent on to say that he was going to present charges to the district council aboutitPike then called him "a rotten thief, and a shakedown artist" and said that thewelfare funds were "crooked."Wolford attempted an explanation and Pikelunged at him.AllWolforddid was raise his arms to force Pike's hands off him,Pike lunged at him again and Wolford pushed him and Pike fell to the concrete.Several other comments passed between the two men.Wolford denied sayingat any time"Get that s-o-b off the bridge"or of saying,"You will never finishthe painting if you don't."Henry Cotton testified as follows:He went to the union hall to pay his permitfee several days after Pike was hired.Wolford asked how he was doing with hisnew foreman.Cotton said he had no complaints.Wolford said, "He is anS B I had trouble with him on another job, watch him;you are liable to havetrouble with him out there."Wolford also told Cotton that he had "punched himout on the Ohio Street Bridge"and added,"Iwill punch him out there before heleaves.He is a little bastard."11Wolford then told him and Vargas that whenthey went to work the following day they were "to play sick" and walk off thejob.Wolford indicated that "nobody was going to work and he would tell hissteward about it and his steward would relate it to the rest of the men .Wolford also indicated that Vargas was"theman here he was discriminatingagainst."The following day he drove to work with the steward, Ruby Hardy, andthree others.When they got to the job they all got out of the car and Hardywalked over to the shanty where they changed clothes and went inside. Cottonspoke to Stokes and walked over to his car.Hardy then came out of the shantyand they all got into the car and drove back to town.When Cotton picked himup to go to work that morning Hardy conveyed the message about playing sickand not working.In his testimony, Hardy admitted that they walked off the job about 8 o'clock onthemorning in question.However, he denied that there had been any discussionwithWolford in connection with the work stoppage before it occurred.Elsewherehe testified that he "mentioned the fact to Mr. Stokes on one occasion and onseveral other occasions there was such things as working 5 or 10 minutes pastlunch or 5 or 10 minutes past quitting time, and.about stopping work atthe appointed time to stop work.."As a result of this conversation withWolford, the latter told him "to go back to work and told the fellows that had left[him] to go back to work."In his testimony,Wolford denied ever discussing a work stoppage with Cot-ton.He claimed that he first heard about it when Hardy and Cotton and theothers walked into the union hall one morning. He testified that he told Hardyand the boys to go back to work at that time.He told them that he would tryto straighten out the problem himself by seeing Stokes.Of the foregoing testimony I credit the essentials of Pike's for the followingreasons: I have already noted my skepticism of the witness Stokes. It was quiteclear from his testimony that he was an unwilling and reluctant witness for theGeneral Counsel.Iwas equally unimpressed with Wolford as a witness.His lackof reliability and objectivity was shown,among other ways, by the several of theself-contradictions he indulged in on the witness stand.Accordingly,I believe and find that on July 16 Stokes(hearing of Pike's unionmembership and past experience including warm recommendations of him)offeredhim immediate employment provided he got union clearance.I also believe and10 It appears that prior to this Vargas' work had been unsatisfactory and that the in-spector on the job had complained to Stokes"a good many times about the man's work."As a result,Stokes had laid him off.Then Wolford interceded for Vargas and Stokesagreed to take him back. It was on the day of his return that Vargas hit Pike.11These comments which I credit were undenied by Wolford. PAINTERSDISTRICT COUNCIL NO.4,ETC.227find in accordance with Pike's testimony that Pike thereupon asked Wolford for areferral to Colonial and was refused with the explanation in substance that he didnot belong to the Union.This refusal in the face of the exclusive referral ar-rangement and agreement between Colonial and Respondent caused Colonial todiscriminate against Pike within the meaning of Section 8(a)(3) of the Act thusviolating Section 8(b)(1)(A) and (2) of the Act.Lummus Company, 142NLRB 517, 520.I find also in agreement with the General Counsel that the only significance ofPike's subsequent employment by Colonial between August 9 and 28 as a foremanis its effect on the remedy herein by way of what his interim earnings were fromthe time of the discrimination against him. I further find, in the light of theoriginal discrimination caused against Pike by Respondent and the record as awhole, that the refusal to rehire Pike after his discharge was the direct result ofRespondent's conduct regarding Pike including the physical attack against PikebyWolford and the walkout described herein 12This finding I make withoutdetermining whether or not Wolford made the statement attributed to him by Pikethat Colonial would never finish the job if it did not get rid of Pike. It seems tome that Respondent's actions here bespoke of such a threat more loudly than wordscould have spoken.IV.THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent found to be unfair labor practices as set forth insection III, above, occurring in connection with the operations of the Employerdescribed in section I, above, having a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices Iwill recommend that they cease and desist therefrom and take appropriate affirma-tive action in order to effectuate, the policies of the Act. Specifically, I shallrecommend that Respondent be ordered to notify the Colonial Painting Company,Inc.,and John J. Pike, in writing, that they withdraw their objections to theemployment by Colonial of Pike should Colonial so desire. I shall also recom-mend that Respondent be required to make Pike whole for any loss of pay he mayhave suffered by reason of the discrimination practicedagainsthim as set forthabove.Loss of pay, as aforesaid, shall be computed in accordance with the for-mula set forth in F. W.Woolworth Company,90 NLRB 289, and shall bear interestat the rate of 6 percent per annumas setforth inIsisPlumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings of fact and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.The Colonial Painting Company, Inc., is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Painters District Council No. 4, Brotherhood of Painters, Decorators & Paper-hangers of America, AFL-CIO is a 'labor organization within the meaning ofSection 2(5) of the Act.3.By causing or attempting to cause The Colonial Painting Company, Inc., torefuse to hire John J. Pike within the meaning of Section 8(a)(3) of the Act,Respondent has engaged in unfair labor practices within the meaning of Section8(b)(1)(A) and (2) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and upon the entirerecord in the case, I recommend that the Board enter an order providing that1That the alleged discrimination against Vargas as a cause of the walkout was simplya pretext to mask Respondent's antipathy toward Pike is shown by Hardy's testimony con-necting the walkout with having been required on several occasions to work a few minutespast quitting time. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent,Painters District Council No.4,Brotherhood of Painters,Decorators.& Paperhangers of America,AFL-CIO,by its officers, agents, representatives,successors,and assigns,shall:1.Cease and desist from:(a)Causing or attempting to cause TheColonialPainting Company, Inc., to,discriminate against John J. Pike or any other employee in violation of Section8(a)(3) of the Act.(b) In any other manner restraining or coercing employees in the exercise ofthe rights guaranteed in Section 7 of the Act, except to the extent that such rightmay be affected by an agreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8(a)(3) of the Act asamended bythe Labor-Management Reporting and DisclosureAct, of 1959.2.Takethe following affirmative action which I find will effectuate the policies.of the Act-(a)Notify TheColonial Painting Company, Inc., and John J. Pike, in writing,,that they have no objection to and will not interferewiththe employ of Pike byThe Colonial Painting Company, Inc, should Colonial so desire; and also notifyJohn J Pike,inwriting,that henceforth it will not unlawfully infringe upon anyrights guaranteed to him by Section 7 of the NationalLaborRelationsAct, asamended.(b)Make John J.Pike whole for any loss of earnings he may have suffered byreason of the discrimination against him, in the manner set forth in the section ofthis Decision entitled "The Remedy."(c)Post at its offices and meeting hall in the Buffalo, NewYork, area,copies ofthe attached notice marked "Appendix"13Copies of said notice,to be furnished'by theRegional Director for Region 3, shall, after being duly signed by Respond-ent's representatives,be posted by them immediately upon receipt thereof, and'maintained by them for 60 consecutive days thereafter.Reasonable steps shall betaken by Respondent to insure that said notices are not altered,defaced, or coveredby any othermaterial(d)Additional copies of the notice marked "Appendix"shallbe signed byRespondent'sauthorized representatives and forthwith returned to the aforesaidRegionalDirector for posting by The Colonial Painting Company, Inc., said'employer being willing, at its business offices and construction projects where,notices to its employees are customarily posted.(e)Notify said Regional Director,within 20 days from the receipt of this.Decision,what steps Respondent has taken to comply herewith 1413 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."14 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF PAINTERS DISTRICT COUNCIL No. 4, BROTHERHOOD OFPAINTERS, DECORATORS & PAPERHANGERS OF AMERICA, AFL-CIO, AND TO ALLEMPLOYEES OF THE COLONIAL PAINTING COMPANY, INC.Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that:WE WILL NOT request The Colonial Painting Company, Inc, to refuse tohire John J. Pike, or in any other manner attempt to cause The ColonialPainting Company, Inc., to discriminate against John J. Pike, or any otheremployee, in violation of Section 8(a)(3) of the Act, except as permitted byan agreement authorized by said section of the Act.WE WILL NOT in any other manner restrain or coerce employees in theexercise of rights guaranteed by Section 7 of the National Labor RelationsAct, as amended. NELSON B. ALLEN229WE WILL notify The Colonial Painting Company, Inc., in writing, that wehave no objection to and will not interfere with its employment of John J.Pike.WE WILL make John J. Pike whole for any loss of earnings he may havesuffered because of the discrimination against him.PAINTERS DISTRICTCOUNCIL No.4, BROTHERHOOD OF PAINTERS,DECORATORS&PAPERHANGERS OF AMERICA,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, FourthFloor, The 120 Building, 120 Delaware Avenue, Buffalo, New York, TelephoneNo. TL 6-1782,if they have any question concerning this notice or compliancewith its provisions.Nelson B. AllenandLine Drivers Local 224, affiliated with Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.Case No. 21-CA-5051.Octo-ber 09, 1964DECISION AND ORDEROn May 19, 1964,Trial Examiner Louis S. Penfield issued his De-vision in the above-entitled proceeding,finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter,the Respondent and the General Counsel filedexceptions to the Trial Examiner's Decision and supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, theBoard has delegated its powers herein to a three-member panel[Chairman McCulloch and Members Fanning andJenkins] .The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the'TrialExaminer'sDecision,the Respondent's and General Counsel'sexceptions and briefs,and the entire record in this case,and herebyadopts the findings, conclusions,and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts, as its Order, the Order recom-mended by the Trial Examiner and orders that the Respondent, hisofficers, agents, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.149 NLRB No. 27.